DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 15-20 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Terashima et al. (US 2011/0257496).
Terashima discloses a liquid sample measuring device, comprising: 
a housing (fig. 1-2, 5; ref. 100; fig 48 shows device connected to computer station 1100 which can be interpreted as the housing since 100 and 1100 are in electrical communication via 1140) to which a biosensor (200) on which a liquid sample of a living subject is deposited is detachably mounted (this limitation does not further structurally limit the instant claim); 
a measuring section (113) configured to measure biological information from the liquid sample of the living subject, the measuring section disposed inside of the housing (see fig. 1-2); 
a movement measuring section (112 which includes acceleration sensor) configured to measure movement information of the housing (this limitation does not further structurally limit the instant claim);, the movement measuring section disposed inside the housing (fig. 1-2); 
a recording section (111 which is part of the CPU 110, recording section) programmed to record identification information including at least one of identification of a measurer, identification of a subject person, and identification of the biosensor as measuring administration data (the memory stores the a number based search code that is associated with a patient; para 626.  Further the recording section inherently would record a number associated with the measurer in order to keep track of which measurer is producing the feedback); 
an input section (keyboard/computer para 1056) to which the identification information and the movement instruction from the measurer are inputted (this limitation does not further structurally limit the instant claim; further the input section is not required to be within the housing); 
a display section (102) configured to display the measuring administration data and information for the measurer (this limitation does not further structurally limit the instant claim); 

Regarding claim 16, wherein: the measuring administration data includes at least one of a time of mounting the biosensor, a time of the sample deposition of the liquid sample of the living subject, a time of starting measuring and a time of ending measuring (para 45).  
Regarding claim 17, wherein: the measuring administration data includes at least one of a glucose concentration and associated information selecteable by the measurer (para 182-185).  
Regarding claim 18, wherein: the display section (102) is configured to displays the biosensor information which is usable for the measurer from the consumption of the biosensor (this limitation does not further structurally limit the instant claim).  
Regarding claim 19, wherein: the input section is at least one of a button (keyboard), a barcode reader (para 223), a radio frequency identification (RF-ID) and a scanner (para 223).  
Regarding claim 20, further comprising: a movement determining section (the movement determination section can be included within the CPU that performs all the operations and measurements of the movement then determines if the degree of movement is within an allowable range) configured to analyze the movement information of the housing measured with the movement measuring section and determine whether a degree of movement of the housing is within an allowable range (this limitation does not further structurally limit the instant claim; para 605-650). 

Double Patenting
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,473,608 and over claims 1-17 of U.S. Patent No. 9,816,955.  Although the claims at issue are not identical, they are not patentably distinct from each other because they both all the same structural “sections”.


Response to Arguments
Applicant's arguments filed 11/18/20 have been fully considered but they are not persuasive.  Applicant argues, “Terashima fails to disclose a control section specifically programmed as claimed or a recording section specifically programmed as claimed. In contrast to the claimed liquid sample measuring device, Terashima fails to disclose recording or management of identification information including identification of the biosensor. Therefore, Terashima fails to disclose any data processing with referring to the identification of the biosensor. Terashima further fails to teach or suggest calculation of consumption of the biosensor by extracting the identification of the biosensor.”  Terashima provides each structure of a recoding section and a control unit that are both programed to collect data from an identified glucose measurer that is associated with a patient.  It is inherent that the CPU and recording section identifiy the measurer and associated it with a patient to be monitored.  How else would syncing be .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797